ie commissioner tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec uniform issue list tv ep pait nae xk legend taxpayer a ira xx account y amount a amount b financial_institution dear wr nee axe this is in response to your request dated date as supplemented by correspondence dated september and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial_institution in that financial_institution misapplied taxpayer a's instructions taxpayer a further represents that amount a has not been used for any other purpose page taxpayer a maintains ira x with financial_institution and maintains a regular non-qualified account account y also with financial_institution on date taxpayer a called financial_institution to request a distribution from ira x of amount b to be deposited into account y instead of a distribution of amount b in cash as requested financial_institution mistakenly distributed that number of shares from ira x into account y financial_institution has confirmed that it mistakenly distributed that number of shares instead of the amount of dollars from ira x into account y the difference between amount b and the value of that number of shares is equal to amount a taxpayer a did not become aware of the mistake until date when he received his statement from financial_institution based on the facts and representations you request a ruling that the internai revenue service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 partial rollovers sec_408 of the code provides that sec_408 does not sec_408 of the code provides a similar 60-day rollover period for apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the rollover provisions of section neces regarding required distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by financial_institution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent we page pursuant to the power of attorne is being sent to your authorized re please contact to se t ep ra t2 y on file with this office a copy of this letter_ruling presentative if you wish to inquire about this ruling at please address all correspondence sincerely yours nw dmz donzell h gea manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krk
